Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
The amendment filed on 05/06/2021 has been entered. Claims 1-20 are now pending in the application. Claims 1-14 and 16-19 have been amended and claims 21-24 have been canceled by the Applicant. Previous objection to the specification has been withdrawn in light of Applicant’s amendments to the claims 1 and 16. Previous claim objections have been withdrawn in light of Applicant’s amendments to the claims. Previous 112 rejections were partially withdrawn, however, the claim amendments necessitated additional 112 rejections as detailed below. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation of 15241833, filed 08/19/2016 ,now U.S. Patent #10254504, which is a continuation of 13882440, filed 04/29/2013, now U.S. Patent #9448383 and that is a national stage entry of PCT/KR2011/001141, International Filing Date: 02/22/2011 thatclaims foreign priority to KR10-2010-0108427, filed 11/02/2010 (Korea).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13882440 and Application No. 15241833, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the limitation “the first elastic member comprises two first elastic member portions electrically insulated from each other” and that “the second gap is greater than the first gap in a state that the inner parts and the outer parts are disposed at a same height” recited in claims 1  and 16 is not supported by the parent applications or current specification, because there is no description or support whatsoever that two first elastic member portions are electrically insulated especially since the two portions are electrically connected by the coil, and because the first gap and second gaps are not marked on the Figures 1 and 5 and the figures themselves are schematic drawings and are not up to scale. Therefore claim 1-20 are not entitled to priority date as noted above.

Drawings
The applicant’s drawings submitted on 02/28/2019 are not acceptable for examination purposes.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature of “the first elastic member comprises two first elastic member portions electrically insulated from each other” as recited in claim 1 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the limitation “the first elastic member comprises two first elastic member portions electrically insulated from each other” and that “the second gap is greater than the first gap in a state that the inner parts and the outer parts are disposed at a same height” recited in claims 1  and 16 is not supported by the parent applications, the current specification or the drawings, because there is no descriptions or support that two first elastic member portions electrically insulated from each other. As best understood the two parts of the first elastic member can be elastically insulated, or presumably electrically insulated if they are not connected through the coil to each other i.e. due to electrical connections to the wire ends of the coils (see e.g. paragraph [59], of published application or its parent applications), but there are no indications or support that the two parts of the first elastic member are electrically insulated from each other. Furthermore, there is not support in the specification that the second gap is greater than the first gap in a state that the inner parts and the outer parts are disposed at a same height. The figures do not provide support for this limitation either because: (i) the first gap and the second gap may exist in Figure 1, but are not clearly defined in the specification or designated in figure 1, and figure 1 depicts only a view of the instant of sagging of elastic members due to bobbin weight when the voice coil motor is so, i.e. vertically placed in the gravitational field, as disclosed in e.g. paragraphs [012, 65-66] of the published instant application and parent applications, and thus not in a state that the inner parts and the outer parts are disposed at a same height; and (ii) neither Figure 1 or Figure 5 are scaled drawings. In fact Fig. 5 is only a schematic cross-sectional view illustrating a voice coil motor, and Fig. 1 is only 1 is a cross-sectional view illustrating a voice coil motor. Therefore these drawings cannot provide support since proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale (see MPEP §2125 sec. II). 
Additionally, Applicant pointed out sections of the specification do not provide adequate support for the above limitations, nor does there appear to be a written description of the claims limitations noted above in the application as filed or its parent applications (see MPEP 2163.04, Sec. I). 
Claims 2-15 depend on claim 1 and therefore inherit the same deficiency.  
Claims 17-20 depend on claim 16 and therefore inherit the same deficiency. 
Claims 3-4 and 18 recite similar limitations as “a gap between the second shock absorption member and the upper surface ol the bobbin is greater than a gap between the first shock absorption member and the lower surface of the bobbin in a state that the inner part and the outer part are disposed at the same height” which are also not supported in the same fashion as the limitations explained above for claims 1 and 16.   


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite the limitation “the first elastic member comprises two first elastic member portions electrically insulated from each other”, in lines 8-9 of both claims. However, this limitation is confusing because it unclear how it should be treated given that it is not supported by the parent applications, the current specification or the drawings, as there are no descriptions or support that two first elastic member portions electrically insulated from each other. As best understood the two parts of the first elastic member can be elastically insulated, even though it is unclear how is this achieved, since both first two elastic members are connected to the housing and the bobbin and therefore elastic action is transferred between them. Furthermore, in order for the two first elastic members to be somehow electrically insulated from each other they need to be disconnected from the coil(s) and therefore from each other. But this is not the case since the two first elastic members are in electrical connection to the wire ends of the coil(s) (see e.g. paragraph [59], of published application or its parent applications), and therefore care not electrically insulated. For the purposes of the examination the above limitations will be treated broadly such that the first elastic member may have two first   parts that are electrically insulated when not connected to the coil(s) or that the e.g. two opposite elastic member parts are elastically insulated (at least to an extent) from each other as two opposite parts are separately fixed to base/housing. It is suggested to amend the above limitation and provide explanations for the support and treatment of the limitations in order to remove the new mater and indefiniteness issues. 

Claims 1 and 16 also recite the limitation “the second gap is greater than the first gap in a state that the inner parts and the outer parts are disposed at a same height” in lines 17-19 of claims 1  and 16.  However, this limitation is confusing because it unclear how it should be treated given that it is not supported by the parent applications, the current specification or the drawings as there is no descriptions or support that the second gap is greater than the first gap in a state that the inner parts and the outer parts are disposed at a same height. The figures do not provide support for this limitation either because: (i) the first gap and the second gap may exist somewhere in Figure 1, but are not clearly defined in the specification or designated in figure 1 and hence it is unclear what gaps can or should be considered? Furthermore, figure 1 depicts only a view of the instant of sagging of elastic members due to bobbin weight when the voice coil motor is so, i.e. vertically, placed in the gravitational field, as disclosed in e.g. paragraphs [012, 65-66] of the published instant application and parent applications, and thus not in a state that the inner parts and the outer parts are disposed at a same height, and the very top edge surfaces of the bobbin are so close to the cover that it is impossible to determine which gap is larger or smaller or if they are roughly equal to each other. In addition, (ii) neither figure 1 or figure 5 drawings are to scale. In fact Fig. 5 is only a schematic cross-sectional view illustrating a voice coil motor, and Fig. 1 is only 1 is a cross-sectional view illustrating a voice coil motor. Therefore these drawings cannot be used to determine relative gap sizes, since proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale (see MPEP §2125 sec. II). Moreover, as the gaps are not clearly define with respect to the structures, the first and second gap may be gaps between various different parts and surfaces of the bobbin and the housing/cover. For the purposes of the examination the above limitation will be treated broadly such that the gaps may be define with respect different surfaces or parts of the bobbin and the base and the cover upper plate, and such gaps may be same or close in size or where the first gap may be somewhat smaller/shorter than the second gap in certain situations e.g. when the voice coil motor is vertically oriented such that the gravity pulls on the suspended bobbin causing it to sag towards the base and reducing at least slightly or to an extent the first gap. It is suggested to amend the above limitation and provide explanations with full support in the specification and treatment of the limitations in order to remove the new mater and indefiniteness issues. 
Claims 2-15 depend on claim 1 and therefore inherit the same deficiency.  
Claims 17-20 depend on claim 16 and therefore inherit the same deficiency.  
Claims 3-4 and 18 recite similar limitations as “a gap between the second shock absorption member and the upper surface of the bobbin is greater than a gap between the first shock absorption member and the lower surface of the bobbin in a state that the inner part and the outer part are disposed at the same height” which are also confusing for the same reasons as the limitations explained above for claims 1 and 16. For the purposes of the examination these limitations will be treated broadly such that such gaps i.e. with addition of shock absorption member(s), may be same or close in size or where the first gap may be somewhat smaller/shorter than the second gap in certain situations e.g. when the voice coil motor is vertically oriented such that the gravity pulls on the suspended bobbin causing it to sag towards the base and reducing at least slightly or to an extent the first gap. It is suggested to amend the above limitation and provide explanations with full support in the specification and treatment of the limitations in order to remove the new mater and indefiniteness issues. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sue (of record, see Information Disclosure Statement dated 02/28/2019) JP 2007-248964.
In regard to independent claim 1, Sue teaches (see Figs. 1 -5) a voice coil motor  (i.e. as a lens drive 10, of a camera [01-02, 14-26, 28], as depicted in Figs. 1,3, 4a-f, 5c-d), the VCM
comprising: 
a cover (i.e. covering holder 11, paragraph [0030]) comprising an upper plate (i.e. upper plate of covering holder 11 with entrance window 18, paragraph [0030, 34]) and a lateral plate extending from an edge of the upper plate (i.e. side plate(s) extending from the upper plate of covering holder 11 and towards the base 19, as depicted in Figs. 3-4, paragraph [30, 34]); 
a bobbin disposed in the cover (moving lens object, sleeve 15 with body tube 12 and coil 14, 14’, disposed in the cover 11, see paragraph [02, 0010, 28-29], with opening of 15, 12, as depicted in Figs. 1,3, paragraph [29]); 
a coil disposed on the bobbin (i.e. coil 14, 14’, wire 20, disposed on the bobbin 15,12, paragraph [28-31, 44], i.e. at the periphery of 15, 12, as depicted in Figs. 1,3-5, paragraph [0031]); 
a magnet disposed between the coil and the lateral plate of the cover (i.e. magnet 17, disposed between the coil 14, 14” and the lateral plate(s) of the covering holder 11, paragraph [30-31, 10-11]); 
a base (19) disposed below the bobbin (15,12) and coupled to the lateral plate (coupled with lateral plate(s) of 11) of the cover (i.e. holder 19 with the opening as depicted in Fig. 3, below 15,12 and coupled with fittings with lateral plate(s) of covering 11, paragraph [30-31]);
a first elastic member coupled to the bobbin (i.e. one of the springs 13, 13’ coupled to and supporting the bobbin sleeve 15 with body tube 12 with 14, 14’, paragraph [33-34], as depicted in Figs. 1, 3-5), 
wherein the first elastic member comprises two first elastic member portions electrically insulated  from each other (i.e. as e.g. springs 13’ comprises two parts as opposite portions of 13’ as e.g. portions 13’b terminals that are insulated when not connected/energized to coil 14, 14’, and/or as elastically insulated opposite parts 13’ as they are attached to 19a grooves of receptacle/base 19, paragraph [33-34, 35-36, 40], as depicted in Figs. 1a-b, 3-4, and as treated due to the above noted 112 issues), 
wherein each of the first two elastic member portions (each of two opposite parts of 13’) comprises an inner part coupled to the bobbin (i.e. as innermost parts of 13’, with connecting parts, terminals 13’b on 13’a, paragraphs [34-36, 40], as depicted in Figs. 1b, 3, that are coupled to the lower part or back end of 15, 14/14’,12, paragraph [0040]), an outer part coupled to the base (i.e. as outer parts of 13’ connected to base holder 19 and its grooves 19a, paragraphs [34-36, 40], as depicted in Figs. 1b, 3), and a connection part connecting the inner part and the outer part (i.e. as connecting parts of 13’, i.e. spring arms connecting the outer ring part of 13’ with inner parts 13’b, 13’a, paragraph [0040], and as treated due to the above noted 112 issues);
wherein the coil (14, 14”) is electrically connected to the two first elastic member portions (i.e. as coil ends of 14, 14’ coil are electrically connected to coil terminals 13’b of two elastic parts of 13’, paragraphs [34-36, 40], as depicted in Figs. 1a-b, 3-4), 
wherein the first elastic member is configured to support the bobbin to form a first gap between the bobbin and the base (as e.g. 13’ supports the bobbin 15,14,14’12, paragraphs [34-36, 40] forming first gap depicted between bobbin 15,14,14’,12 e.g. lower surface of 14’ and holder 19 surface of 19, as depicted in Fig. 1,3-4f) and a second gap between the bobbin and the upper plate of the cover (i.e. as 13’ supports the bobbin 15,12, paragraphs [34-36, 40] forming second gap between surface of 15, 14, 14’, 12  e.g. top surface of 14’ and upper plate of cover 11, as depicted in Fig. 1,3-4f, as described in e.g. paragraphs [12, 17-18, 45-47], see e.g. Figs. 4a, 5d, 1a), and 
wherein the second gap is greater than the first gap in a state that the inner parts and the outer parts are disposed at a same height (as first gap between bobbin 15,14,14’,12 e.g. lower surface of 14’ and holder 19 is smaller than second gap between the bobbin 15, 14, 14’, 12  e.g. top surface of 14’ and upper plate of cover 11, with inner and outer parts of 13’ are at the same level, as depicted in Fig. 1a,4a-b, as described in e.g. paragraphs [12, 17-18, 45-47],and as treated due to the above noted 112 issues). Furthermore, regarding claim 1 and its dependent claims 2-15 it is noted that it is held that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP § 2113; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114).
Regarding claim 2, Sue teaches (see Figs. 1 -5) that teach that the inner part of the first elastic member (13'a,13’b of 13’ and its' lower surface) is disposed at a position lower than that of each outer part of the first elastic member at an initial position in a state that no current is applied to the coil because of a self weight of the bobbin and gravity (i.e. as inner parts of 13’ are lower than the outer part of 13’ and its top surface, and since 10 can be used and oriented such that 13’ and base 19 are in the direction of gravity such that the elastic rings 13’, 13 sag due to the mass of 15, 14’14,12 and particular position in the gravity field, and the coils are not energized i.e. in waiting/standby state, position, paragraphs [12, 17-18, 45-47]).

Regarding claim 5, Sue teaches (see Figs. 1 -5) that the bobbin (15,12) is formed at an inner surface with a screw thread (i.e. as the bobbin 15,12 is formed with threaded screw portion on inner surface as clearly depicted in Fig. 3, paragraphs [28-29]). 
Regarding claim 6, Sue teaches (see Figs. 1 -5) comprising: 
a second elastic member  (i.e. second spring 13) coupled to the bobbin and disposed over the first elastic member (i.e. as 13 coupled to bobbin 15,12 and over spring 13’, as depicted in e.g. Figs. 1, 3-5, paragraphs [33-34]), 
wherein the second elastic (13) member comprises an inner part coupled to the bobbin (i.e. innermost part of 13, as depicted in Figs. 1,3-4f, paragraph [40], coupled to the bobbin upper part of 15,14/14’,12, paragraphs [34-35,40]), an outer part disposed between the magnet and the upper plate of the cover (i.e. outermost part of 13 disposed between magnet 17 and the upper plate of the cover 11, as depicted in e.g. Figs. 1a, 3-4, paragraphs [33-35,40]), and a connection part connecting the inner part of the second elastic member and the outer part of the second elastic member (i.e. connecting part of 13, spring arms connecting the innermost and outer part of 13, as depicted in Figs. 1,3-4f, i.e. similar to 13' paragraphs [33-35,40]), and 
wherein the connection part of the second elastic member is spaced apart from the upper plate of the cover (i.e. as connecting part of 13, spring arms are spaced apart from 11 upper plate of the cover 11 as e.g. the bobbin 15,12 is at waiting/standby/natural state/position as separated by second gap, as depicted in Figs. 1a, 4a, paragraphs [12, 17-18, 33-35, 45-47]).
Regarding claim 7, Sue teaches (see Figs. 1 -5) that the inner part of the second elastic member (innermost part of 13 and its' lower surface) is disposed at a position lower than that of the outer part of the second elastic (13) member at an initial position in a state that no current is applied to the coil because of a self weight of the bobbin and gravity (i.e. than the outer part of 13 and its top surface, and since 10 can be used and oriented such that 13, cover 11 and base 19 are in the direction of gravity and elastic rings 13, 13’ sag due to the mass of 15, 14’14,12 and particular position in the gravity field, and the coils are not energized i.e. in waiting/standby state, position, paragraphs [12, 17-18, 33-35, 45-47]). 
Regarding claim 8, Sue teaches (see Figs. 1 -5) that the at least a portion of the connection part of the second elastic member is overlapped with the upper plate of the cover in a vertical direction (i.e. as connecting part of 13 spring arms are overlapped with upper plate of the cover 11, as depicted in Figs. 1a, 4a-f, paragraphs [12, 17-18, 45-47]).
Regarding claim 9, Sue teaches (see Figs. 1 -5) comprising: a spacer disposed between the magnet and the upper plate of the cover (i.e. as yoke 16 parts disposed between magnet 17 and upper plate of 11, as depicted in e.g. Figs. 1a, 4a-f, paragraphs [30-32]).  
Regarding claim 10, Sue teaches (see Figs. 1 -5) that the coil is overlapped to the magnet in a horizontal direction (i.e. as coil 14, or 14’ is overlapped with magnet 17 as depicted in Figs. 1a, 4a-f e.g. as the VCM driving device 10 is placed on a side, paragraphs [31-33]), and wherein a vertical length of the magnet is greater than a vertical length of the coil (i.e. due to relative sizes i.e. thicknesses along e.g. optical axis direction of magnet 17 and coil e.g. 14, or 14’ as depicted in Figs. 1a, 4a-f, paragraphs [31-33]).  
Regarding claim 11, Sue teaches (see Figs. 1 -5) that at least a portion of the bobbin is overlapped with the upper plate of the cover and the base in a vertical direction (as at least part of bobbin 15,12 is overlapped with the upper plate of cover 11 and the base holder 19 in e.g. direction of optical axis direction, depicted in Figs. 1a, 4a-f, paragraphs [1, 19-22, 30-34]).  
Regarding claim 12, Sue teaches (see Figs. 1 -5) that the bobbin (15, 12) comprises a sill extending from a lower portion of a periphery of the bobbin and disposed under the coil (i.e. as the sill, lip extending from lower portion of 15 below the coils 14’, and wire par 20, as best depicted in Figs. 1a, 4a-f, paragraphs [28-32, 44]), and wherein the sill of the bobbin is overlapped with the coil in a vertical direction (i.e. as at least the edge of the sill, lip extending from lower portion of 15 overlaps with the edge of the coils 14’, 14, and their wire part 20, as best depicted in Figs. 1a, 4a-f, paragraphs [28-32,44]). 
Regarding claim 13, Sue teaches (see Figs. 1 -5) that wherein the second gap is greater than the first gap in a state that the inner parts and the connection parts are disposed at a same height (as first gap between bobbin 15,14,14’,12 e.g. lower surface of 14’ and holder 19 is smaller than second gap between the bobbin 15, 14, 14’, 12  e.g. top surface of 14’ and upper plate of cover 11, with inner and connecting parts of 13’ are at the same level, as depicted in Fig. 1a,4a-b, as described in e.g. paragraphs [12, 17-18, 45-47]).
Regarding claim 14, Sue teaches (see Figs. 1 -5) a camera (camera,  camera of a cellular phone, paragraphs [02, 28-29]), comprising: an image sensor; the voice coil motor of claim  2 (i.e. as camera has and functions with an image sensor as main part of camera, and as  the VCM lens drive 10 is part of camera, paragraphs [02, 28-29]); and a lens coupled to the bobbin of the voice coil motor and spaced apart from the image sensor (i.e. as the lens drive part 10 has the bobbin 15,12 where the lens tube 12 is equipped with lens 12a, paragraphs [02, 28-29], see e.g. Fig. 3).  
Regarding claim 15, Sue teaches (see Figs. 1 -5)  a mobile terminal (cellular phone with a camera,  camera equipped with the lens drive 10, paragraphs [02, 28-29]), comprising the camera of claim 14 (cellular phone with a camera,  camera equipped with the lens drive 10, paragraphs [02, 28-29]).

In regard to independent claim 16, Sue teaches (see Figs. 1 -5) a voice coil motor  (i.e. as a lens drive 10, of a camera [01-02, 14-26, 28], as depicted in Figs. 1,3, 4a-f, 5c-d), the VCM
comprising: 
a cover (i.e. covering holder 11, paragraph [0030]) comprising an upper plate (i.e. upper plate of covering holder 11 with entrance window 18, paragraph [0030, 34]) and a lateral plate extending from an edge of the upper plate (i.e. side plate(s) extending from the upper plate of covering holder 11 and towards the base 19, as depicted in Figs. 3-4, paragraph [30, 34]); 
a bobbin disposed in the cover (moving lens object, sleeve 15 with body tube 12 and coil 14, 14’, disposed in the cover 11, see paragraph [02, 0010, 28-29], with opening of 15, 12, as depicted in Figs. 1,3, paragraph [29]); 
a coil disposed on the bobbin (i.e. coil part 14, connecting current carrying wire 20, coil part 14’ disposed on the bobbin 15,12, paragraph [28-31, 37], i.e. at the periphery of 15, 12, as depicted in Figs. 1,3-5, paragraph [0031]); 
a magnet disposed between the coil and the lateral plate of the cover (i.e. magnet 17, disposed between the coil 14, 14” and the lateral plate(s) of the covering holder 11, paragraph [30-31, 10-11]); 
a base (19) disposed below the bobbin (15,12) and coupled to the lateral plate (coupled with lateral plate(s) of 11) of the cover (i.e. holder 19 with the opening as depicted in Fig. 3, below 15,12 and coupled with fittings with lateral plate(s) of covering 11, paragraph [30-31]);
a first elastic member coupled to the bobbin (i.e. one of the springs 13, 13’ coupled to and supporting the bobbin sleeve 15 with body tube 12, 14,14’, paragraph [33-34], as depicted in Figs. 1, 3-5),
wherein the first elastic member comprises two first elastic member portions electrically insulated  from each other (i.e. as e.g. springs 13’ comprises two parts as opposite portions of 13’ as e.g. portions 13’b terminals that are insulated when not connected/energized to coil 14, 14’, and/or as elastically insulated opposite parts 13’ as they are attached to 19a grooves of receptacle/base 19, paragraph [33-34, 35-36, 40], as depicted in Figs. 1a-b, 3-4, and as treated due to the above noted 112 issues), 
wherein each of the first two elastic member portions (each of two opposite parts of 13’) comprises an inner part coupled to the bobbin (i.e. as innermost parts of 13’, with connecting parts, terminals 13’b on 13’a, paragraphs [34-36, 40], as depicted in Figs. 1b, 3, that are coupled to the lower part or back end of 15, 14/14’,12, paragraph [0040]), an outer part coupled to the base (i.e. as outer parts of 13’ connected to base holder 19 and its grooves 19a, paragraphs [34-36, 40], as depicted in Figs. 1b, 3), and a connection part connecting the inner part and the outer part (i.e. as connecting parts of 13’, i.e. spring arms connecting the outer ring part of 13’ with inner parts 13’b, 13’a, paragraph [0040], and as treated due to the above noted 112 issues);
wherein the coil (coil 14, connecting wire 20 to coil 14’) is electrically connected to the two first elastic member portions (i.e. as coil ends of 14, 14’ coil are electrically connected to coil terminals 13’b of two elastic parts of 13’, paragraphs [34-36, 40], as depicted in Figs. 1a-b, 3-4), 
wherein the first elastic member is configured to support the bobbin to form a first gap between the bobbin and the base (as e.g. 13’ supports the bobbin 15,14,14’12, paragraphs [34-36, 40] forming first gap depicted between bobbin 15,14,14’,12 e.g. lower surface of 14’ and holder 19 surface of 19, as depicted in Fig. 1,3-4f) and a second gap between the bobbin and the upper plate of the cover (i.e. as 13’ supports the bobbin 15,12, paragraphs [34-36, 40] forming second gap between surface of 15, 14, 14’, 12  e.g. top surface of 14’ and upper plate of cover 11, as depicted in Fig. 1,3-4f, as described in e.g. paragraphs [12, 17-18, 45-47], see e.g. Figs. 4a, 5d, 1a), and 
wherein the second gap is greater than the first gap in a case where the inner parts, the outer parts and the connection parts of the first elastic member form a straight line in a cross-section view (as first gap between bobbin 15,14,14’,12 e.g. lower surface of 14’ and holder 19 is smaller than second gap between the bobbin 15, 14, 14’, 12  e.g. top surface of 14’ and upper plate of cover 11, with inner, connecting and outer parts of 13’ are at the same level i.e. forming  straight line in cross-section view, as depicted in Fig. 1a,4a-b, as described in e.g. paragraphs [12, 17-18, 45-47]), and 
wherein the inner part of the first elastic member (13'a,13’b of 13’ and its' lower surface) is disposed at a position lower than that of the outer part of the first elastic member at an initial position in a state that no current is applied to the coil because of a self weight of the bobbin and gravity (i.e. than the outer part of 13’ and its top surface, and since 10 can be used and oriented such that 13’ and base 19 are in the direction of gravity such that the  elastic rings 13’, 13 sag due to the mass of 15, 14’14,12 and particular position in the gravity field, and the coils are not energized i.e. in waiting/standby state, position, paragraphs [12, 17-18, 45-47], and as treated due to the above noted 112 issues). Furthermore, regarding claim 16 and its dependent claims 17-20 it is noted that it is held that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP § 2113; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114).
Regarding claim 17, Sue teaches (see Figs. 1 -5) comprising: 
a second elastic member  (i.e. second spring 13) coupled to the bobbin and disposed over the first elastic member (i.e. as 13 coupled to bobbin 15,12 and over spring 13’, as depicted in e.g. Figs. 1, 3-5, paragraphs [33-34]), 
wherein the second elastic (13) member comprises an inner part coupled to the bobbin (i.e. innermost part of 13, as depicted in Figs. 1,3-4f, paragraph [40], coupled to the bobbin upper part of 15,14/14’,12, paragraphs [34-35,40]), an outer part disposed between the magnet and the upper plate of the cover (i.e. outermost part of 13 disposed between magnet 17 and the upper plate of the cover 11, as depicted in e.g. Figs. 1a, 3-4, paragraphs [33-35,40]), and a connection part connecting the inner part of the second elastic member and the outer part of the second elastic member (i.e. connecting part of 13, spring arms connecting the innermost and outer part of 13, as depicted in Figs. 1,3-4f, i.e. similar to 13' paragraphs [33-35,40]), and 
wherein the inner part of the second elastic member (innermost part of 13 and its' lower surface) is disposed at a position lower than that of the outer part of the second elastic member at the initial position  in a state that no current is applied to the coil because of a self weight of the bobbin and gravity (i.e. than the outer part of 13 and its top surface, and since 10 can be used and oriented such that 13, cover 11 and base 19 are in the direction of gravity and elastic rings 13, 13’ sag due to the mass of 15, 14’14,12 and particular position in the gravity field and  in waiting/standby state i.e. coils not energized, paragraphs [12, 17-18, 33-35, 45-47]).

Regarding claim 19, Sue teaches (see Figs. 1 -5) that coil is overlapped to the magnet in a horizontal direction (i.e. as at least magnet 17 is overlapped with the connecting wire 20 of the coil 14,20, 14’ in the horizontal direction, i.e. as the lens driving apparatus is oriented as e.g. depicted in Figs. 1a, 4a, paragraphs [28-31, 37]), and wherein a vertical length of the magnet is greater than a vertical length of the coil (i.e. as vertical length of magnet 17 is greater than the vertical length of e.g. coil 14 or e.g. coil 14’, as depicted in Figs. 1a, 4a, paragraphs [28-31, 37]). 
Regarding claim 20, Sue teaches (see Figs. 1 -5) that the bobbin (15,14,14’,12) is formed at an inner surface with a screw thread (i.e. as the bobbin part 15,12 formed with threaded screw portion on an inner surface as clearly depicted in Fig. 3, paragraphs [28-29]). 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sue (of record, see Information Disclosure Statement dated 02/28/2019) JP 2007-248964in view of Nagasaki US 20080198254 A1. 

Regarding claims 3 and 18, Sue teaches (see Figs. 1 -5) that a gap between the a lower surface of the upper plate and the upper surface of the bobbin is greater than a gap between the an upper surface of the base and the lower surface of the bobbin in a state that the inner parts/part and the outer parts/part are disposed at the same height (as first gap between bobbin 15,14,14’,12 e.g. lower surface of 14’ and upper surface of holder 19 is smaller than second gap between the bobbin 15, 14, 14’, 12  e.g. top surface of 14’ and lower surface of upper plate of cover 11, with inner and outer parts of 13’ are at the same level, as depicted in Fig. 1a,4a-b, as described in e.g. paragraphs [12, 17-18, 45-47], and as treated due to the above noted 112 issues).
But Sue is silent that the voice coil motor is comprising a first shock absorption member disposed on an upper surface of the base and facing a lower surface of the bobbin and J:\NO( \LGI\302TD2\Amd-Resp\Response1.doc/kh/ cf3Docket No. NOB.LGI.302TD2Serial No. 16/289,318a second shock absorption member disposed on a lower surface of the upper plate and facing an upper surface of the bobbin. 
However, Nagasaki teaches in the same field of invention of a voice coil motor (see Figs. 1-10, paragraphs [07-15, 51-56]) and further teaches that the voice coil motor (e.g. module 20) is comprising a first shock absorption member disposed on an upper surface of the base and facing a lower surface of the bobbin (i.e. as lower cushion 26 on floor of lower case 21 facing  lower surface of lens holder 29, see Figs. 2-4, paragraphs [51-53]) and J:\NO( \LGI\302TD2\Amd-Resp\Response1.doc/kh/ cf3Docket No. NOB.LGI.302TD2 Serial No. 16/289,318a second shock absorption member disposed on a lower surface of the upper plate and facing an upper surface of the bobbin (i.e. as upper cushion 32 is fixed to an upper inner surface of the housing 33 facing upper surface of 29 as depicted in Figs. 2-4, paragraphs [51-53], thus providing that the lens module is more robust and able to better handle shocks associated with falls and vibration, see paragraphs [06, 08, 32, 68]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and adapt the lens drive of Sue to include the first shock absorption member disposed on upper surface of the base and facing lower surface of bobbin andJ:\NO( \LGI\302TD2\Amd-Resp\Response1.doc/kh/ cf3Docket No. NOB.LGI.302TD2 Serial No. 16/289,318 second shock absorption member disposed on lower surface of the upper plate and facing upper surface of the bobbin according to teachings of Nagasaki in order to provide that the lens module is more robust and able to better handle shocks associated with falls and vibration, see paragraphs [06, 08, 32, 68]). Note that as a result of the combination of Sue and Nagasaki, the combination discloses and renders obvious that the gap between the second shock absorption member and the upper surface of the bobbin is greater than the gap between the first shock absorption member and the lower surface of the bobbin in a state that the inner parts and the outer parts are disposed at the same height (due to gaps of upper/lower surfaces of e.g. 14’ and lower/upper surfaces of 19 and 11 with added upper and lower cushions, as depicted in Fig. 1a,4a-b, as described in e.g. paragraphs [12, 17-18, 45-47] of Sue and thickness of cushions 26, 32 of Nagasaki, depicted in Figs. 2-4, paragraphs [51-53], and as treated due to the above noted 112 issues).
Regarding claim 4, the Sue – Nagasaki combination teaches the invention as set forth above, and Sue teaches (see Figs. 1 -5) that the second gap is greater than the first gap in a case where the inner part, the outer part and the connection part of the first elastic member form a straight line in a cross-section view (as first gap between bobbin 15,14,14’,12 e.g. lower surface of 14’ and holder 19 is smaller than second gap between the bobbin 15, 14, 14’, 12  e.g. top surface of 14’ and upper plate of cover 11, with inner, connecting and outer parts of 13’ are at the same level i.e. forming  straight line in cross-section view, as depicted in Fig. 1a,4a-b, as described in e.g. paragraphs [12, 17-18, 45-47], and in combination with Nagasaki due to thickness of cushions 26, 32 of Nagasaki, depicted in Figs. 2-4, paragraphs [51-53]).


Response to Arguments

Applicant's arguments filed in the Remarks dated 05/06/2021 have been fully considered but they are not persuasive. Specifically, the Applicant argues on page 9 that the cited prior art of Sue does not disclose the new amended features of claim 1 as similarly to claim 16, namely that (1) “the second gap is greater than the first gap in a state that the inner parts and the outer parts are disposed at a same height, because analogous gaps in Sue are allegedly the same size, all based on drawings. The Examiner respectfully disagrees. As an initial matter it is noted that the new amended features of claims 1 and 16 are not supported by the original specification, and the accompanied drawings do not provide adequate support for such features. Therefore, the claim limitations were treated as noted in the 112 Section above. With respect to the above issue (1), as noted in the rejection the cited prior art of Sue (see Figs. 1 -5) a voice coil motor  (i.e. as a lens drive 10, of a camera [01-02, 14-26, 28], as depicted in Figs. 1,3, 4a-f, 5c-d), the VCM
comprising: 
a cover (i.e. covering holder 11, paragraph [0030]) comprising an upper plate (i.e. upper plate of covering holder 11 with entrance window 18, paragraph [0030, 34]) and a lateral plate extending from an edge of the upper plate (i.e. side plate(s) extending from the upper plate of covering holder 11 and towards the base 19, as depicted in Figs. 3-4, paragraph [30, 34]); 
a bobbin disposed in the cover (moving lens object, sleeve 15 with body tube 12 and coil 14, 14’, disposed in the cover 11, see paragraph [02, 0010, 28-29], with opening of 15, 12, as depicted in Figs. 1,3, paragraph [29]); 
a coil disposed on the bobbin (i.e. coil 14, 14’, wire 20, disposed on the bobbin 15,12, paragraph [28-31, 44], i.e. at the periphery of 15, 12, as depicted in Figs. 1,3-5, paragraph [0031]); 
a magnet disposed between the coil and the lateral plate of the cover (i.e. magnet 17, disposed between the coil 14, 14” and the lateral plate(s) of the covering holder 11, paragraph [30-31, 10-11]); 
a base (19) disposed below the bobbin (15,12) and coupled to the lateral plate (coupled with lateral plate(s) of 11) of the cover (i.e. holder 19 with the opening as depicted in Fig. 3, below 15,12 and coupled with fittings with lateral plate(s) of covering 11, paragraph [30-31]);
a first elastic member coupled to the bobbin (i.e. one of the springs 13, 13’ coupled to and supporting the bobbin sleeve 15 with body tube 12 with 14, 14’, paragraph [33-34], as depicted in Figs. 1, 3-5), 
wherein the first elastic member comprises two first elastic member portions electrically insulated  from each other (i.e. as e.g. springs 13’ comprises two parts as opposite portions of 13’ as e.g. portions 13’b terminals that are insulated when not connected/energized to coil 14, 14’, and/or as elastically insulated opposite parts 13’ as they are attached to 19a grooves of receptacle/base 19, paragraph [33-34, 35-36, 40], as depicted in Figs. 1a-b, 3-4, and as treated due to the above noted 112 issues), 
wherein each of the first two elastic member portions (each of two opposite parts of 13’) comprises an inner part coupled to the bobbin (i.e. as innermost parts of 13’, with connecting parts, terminals 13’b on 13’a, paragraphs [34-36, 40], as depicted in Figs. 1b, 3, that are coupled to the lower part or back end of 15, 14/14’,12, paragraph [0040]), an outer part coupled to the base (i.e. as outer parts of 13’ connected to base holder 19 and its grooves 19a, paragraphs [34-36, 40], as depicted in Figs. 1b, 3), and a connection part connecting the inner part and the outer part (i.e. as connecting parts of 13’, i.e. spring arms connecting the outer ring part of 13’ with inner parts 13’b, 13’a, paragraph [0040], and as treated due to the above noted 112 issues);
wherein the coil (14, 14”) is electrically connected to the two first elastic member portions (i.e. as coil ends of 14, 14’ coil are electrically connected to coil terminals 13’b of two elastic parts of 13’, paragraphs [34-36, 40], as depicted in Figs. 1a-b, 3-4), 
wherein the first elastic member is configured to support the bobbin to form a first gap between the bobbin and the base (as e.g. 13’ supports the bobbin 15,14,14’12, paragraphs [34-36, 40] forming first gap depicted between bobbin 15,14,14’,12 e.g. lower surface of 14’ and holder 19 surface of 19, as depicted in Fig. 1,3-4f) and a second gap between the bobbin and the upper plate of the cover (i.e. as 13’ supports the bobbin 15,12, paragraphs [34-36, 40] forming second gap between surface of 15, 14, 14’, 12  e.g. top surface of 14’ and upper plate of cover 11, as depicted in Fig. 1,3-4f, as described in e.g. paragraphs [12, 17-18, 45-47], see e.g. Figs. 4a, 5d, 1a), and 
wherein the second gap is greater than the first gap in a state that the inner parts and the outer parts are disposed at a same height (as first gap between bobbin 15,14,14’,12 e.g. lower surface of 14’ and holder 19 is smaller than second gap between the bobbin 15, 14, 14’, 12  e.g. top surface of 14’ and upper plate of cover 11, with inner and outer parts of 13’ are at the same level, as depicted in Fig. 1a,4a-b, as described in e.g. paragraphs [12, 17-18, 45-47]).
Thus, Sue expressly teaches that the first elastic member is configured to support the bobbin to form a first gap between the bobbin and the base as e.g. 13’ supports the bobbin 15,14,14’12, paragraphs [34-36, 40] forming first gap depicted between bobbin 15,14,14’,12 e.g. lower surface of 14’ and holder 19 surface of 19, as depicted in Fig. 1,3-4f,  and a second gap between the bobbin and the upper plate of the cover i.e. as 13’ supports the bobbin 15,12, paragraphs [34-36, 40] forming second gap between surface of 15, 14, 14’, 12  e.g. top surface of 14’ and upper plate of cover 11, as depicted in Fig. 1,3-4f, as described in e.g. paragraphs [12, 17-18, 45-47], see e.g. Figs. 4a, 5d, 1a, and further teaches that  the second gap is greater than the first gap in a state that the inner parts and the outer parts are disposed at a same height (as first gap between bobbin 15,14,14’,12 e.g. lower surface of 14’ and holder 19 is smaller than second gap between the bobbin 15, 14, 14’, 12  e.g. top surface of 14’ and upper plate of cover 11, with inner and outer parts of 13’ are at the same level, as depicted in Fig. 1a,4a-b, as described in e.g. paragraphs [12, 17-18, 45-47]).
Therefore the cited prior art of Sue teaches all limitations of claims 1 and 16. NO additional substantial arguments were presented after page 9 of the Remarks.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/Primary Examiner, Art Unit 2872